EX-99.B13.a. POWER OF ATTORNEY Allianz Life Insurance Company of New York Each person whose signature appears below hereby constitutes and appoints Stewart D. Gregg and Erik T. Nelson and each of them, their true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution for them and in their names, place and stead, in any and all capacities, to sign any and all documents to be filed under the registration listed below that has been or will be filed with the Securities and Exchange Commission by Allianz Life Insurance Company of New York pursuant to the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, by means of the Securities and Exchange Commission's electronic disclosure system known as EDGAR or otherwise; and to file the same, with any amendments thereto and all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to sign and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully to all intents and purposes as each of them might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue thereof. Allianz Life of NY Variable Account CN-4 Registration33 Act No. Allianz Index Advantage New York Variable Annuity Pending Date Signature Title /s/ Walter White Chairman of the Board and 11/26/2012 Walter R. White Chief Executive Officer /s/ Giulio Terzariol Director, Chief Financial Officer and 11/26/2012 Giulio Terzariol Treasurer /s/ Stephen R. Herbert Director 11/20/2012 Stephen R. Herbert /s/ Eugene Wilkinson Director 11/21/2012 Eugene T. Wilkinson /s/ Gary Smith Director 09/17/2013 Gary A. Smith /s/ Martha Clark Goss Director 12/17/2012 Martha Clark Goss /s/ Steven Thiel Director, Vice President, and 11/26/2012 Steven J. Thiel Appointed Actuary /s/ Thomas Burns Director and President 11/26/2012 Thomas P. Burns /s/ Yvonne K. Franzese Director 12/10/2012 Yvonne K. Franzese /s/ Marc B. Olson Director and Vice President, 11/29/2012 Marc B. Olson Financial Consulting /s/ Michael Baney Director 12/02/2012 Michael Baney Allianz Life of NY N-4 POA (Index Advantage) – Dec 2012
